Title: From Alexander Hamilton to Lewis Tousard, 2 October 1799
From: Hamilton, Alexander
To: Tousard, Lewis


New York, October 2, 1799. “… I am very sensible of the necessity of more organization and system on the subject of fortifications than now exist. The thing has had my attention and will continue to have it untill the object is accomplished. It is my intention, if the views of the Secretary of War shall not prevent, to employ you during the winter at or near New York in assisting to prepare regulations for the service of the corps of Artillerists.”
